

REGISTRATION RIGHTS AGREEMENT***
 
     This Registration Rights Agreement (this “Agreement”) is made and entered
into as of June 30, 2011, by and among Unify Corporation, a Delaware corporation
(the “Company”), and BlueLine Catalyst Fund IX LP (the “Purchaser”).
 
     WHEREAS, the Purchaser has, pursuant to that certain Securities Purchase
Agreement, dated as of June 30, 2011, among the Company and the Purchaser (the
“Purchase Agreement”), agreed to purchase shares of the Company’s Series G
Preferred Stock, par value $0.001 per share (the “Preferred Stock”);
 
     WHEREAS, the shares of Preferred Stock are convertible into shares of the
Company’s Common Stock, with par value $0.001 per share (the “Common Stock”);
and
 
     WHEREAS, it is a condition to the closing (the “Closing”) of the
transactions contemplated by the Purchase Agreement that the Company and the
Purchaser enter into this Agreement at or prior to the Closing in order to grant
the Purchaser certain registration rights as set forth herein.
 
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:
 
     1. Definitions. Capitalized terms used and not otherwise defined herein
that are defined in the Purchase Agreement shall have the meanings given such
terms in the Purchase Agreement. As used in this Agreement, the following terms
shall have the respective meanings set forth in this Section 1:
 
     “Affiliate” of any Person shall mean any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such Person. For purposes of this definition, “control” when used
with respect to any Person has the meaning specified in Rule 144; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
 
     “automatic shelf registration statement” means an “automatic shelf
registration statement” as defined under Rule 405.
 
     “Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday
or Friday and is not a day on which banking institutions in San Francisco,
California generally are authorized or obligated by law, regulation or executive
order to close.
 
     “Commission” means the Securities and Exchange Commission or any other
federal agency then administering the Securities Act or Exchange Act.
 
     “Effective Date” means the time and date that the Registration Statement
filed pursuant to Section 2(a) is first declared effective by the Commission or
otherwise becomes effective.
 
     “Effectiveness Date” means:
 
     (a) with respect to the initial Registration Statement required to be filed
to cover the resale by the Holders of the Registrable Securities, (i) the date
such Registration Statement is filed, if the Company is a WKSI as of such date,
or (ii) if the Company is not a WKSI as of the date such Registration Statement
is filed, the 90th day following the Closing; and
 
     (b) with respect to any additional Registration Statements that may be
required pursuant to Section 2(a) hereof, (i) if the Company is a WKSI, the date
such additional Registration Statement is filed or (ii) if the Company is not a
WKSI, the earlier of: (x) the 90th day following the date on which the Company
first knows, or reasonably should have known, that such additional Registration
Statement is required under such Section and (y) the fifth Trading Day following
the date on which the Company is notified by the Commission that such additional
Registration Statement will not be reviewed or is no longer subject to further
review and comments.
 
[***] A PORTION OF THE EXHIBITS HAVE BEEN OMITTED AND CONFIDENTIAL TREATMENT HAS
BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED.
 

--------------------------------------------------------------------------------

 

     “Effectiveness Period” shall have the meaning set forth in Section 2(a).
 
     “Electing Holders” means (i) the Purchaser (if such Purchaser holds
Registrable Securities) and (ii) the Holder or Holders (as applicable) of no
less than a majority of the then outstanding Registrable Securities.
 
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
     “Filing Date” means:
 
     (a) with respect to the initial Registration Statement required to be filed
to cover the resale by the Holders of the Registrable Securities, the 90th day
following the Closing; and
 
     (b) with respect to any additional Registration Statements that may be
required pursuant to Section 2(a) hereof, the 30th day following the date on
which the Company first knows, or reasonably should have known, that such
additional Registration Statement is required under such Section.
 
     “Freely Tradable” means, with respect to any security, a security (a) that
is eligible to be sold by the Holder thereof without any volume or manner of
sale restrictions under the Securities Act pursuant to Rule 144, as determined
by counsel to the Company pursuant to a written opinion letter to such effect
and acceptable to the Company’s transfer agent and affected Holders, (b) which
bears no legends restricting the transfer thereof and (c) bears an unrestricted
CUSIP number (if held in global form).
 
     “Holder” or “Holders” means the holder or holders, as the case may be, from
time to time of Registrable Securities.
 
     “Indemnified Party” shall have the meaning set forth in Section 5(c).
 
     “Indemnifying Party” shall have the meaning set forth in Section 5(c).
 
     “Losses” shall have the meaning set forth in Section 5(a).
 
     “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.
 
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or known to the Company to be threatened.
 
     “Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
 
     “Registrable Securities” means (i) the Common Stock issuable or issued upon
conversion of the Preferred Stock, and (ii) any securities issued as (or
issuable upon the conversion or exercise of any warrant, right or other security
that is issued as) a dividend, stock split, recapitalization or other
distribution with respect to, or in exchange for, or in replacement of, the
securities referenced in clause (i) (without giving effect to any election by
the Company therein) above or this clause (ii); provided, however, that the term
“Registrable Securities” shall exclude in all cases any securities (i) sold or
exchanged by a Person pursuant to an effective registration statement under the
Act or in compliance with Rule 144 of the Act or (ii) that are Freely Tradable
(it being understood that, for purposes of determining eligibility for resale
under clause (ii) of this proviso, no securities held by any Purchaser shall be
considered Freely Tradable to the extent such Purchaser reasonably determines
that it is an “affiliate” (as defined under Rule 144) of the Company).
 
2
 

--------------------------------------------------------------------------------

 

     “Registration Statement” means an initial registration statement which is
required to register the resale of the Registrable Securities, and including the
Prospectus, amendments and supplements to each such registration statement or
Prospectus, including pre- and post-effective amendments, all exhibits thereto,
and all material incorporated by reference or deemed to be incorporated by
reference in such registration statement.
 
     “Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
     “Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
     “Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
     “Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
     “Rule 433” means Rule 433 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
     “Securities Act” means the Securities Act of 1933, as amended.
 
     “Suspension Period” shall have the meaning set forth in Section 2(a).
 
     “Trading Day” means a day during which trading in the Common Stock
generally occurs.
 
     “Trading Market” means the principal national securities exchange on which
the Common Stock is listed.
 
     “WKSI” means a “well known seasoned issuer” as defined under Rule 405.
 
     2. Registration.
 
     (a) On or prior to each Filing Date, the Company shall prepare and file
with the Commission a Registration Statement covering the resale of all
Registrable Securities not already covered by an existing and effective
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415. The Registration Statement (i) shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form for such purpose) and, if the Company is a WKSI as of the Filing Date,
shall be an automatic shelf registration statement; and (ii) shall contain
(except if otherwise requested by the Electing Holders or required pursuant to
written comments received from the Commission upon a review of such Registration
Statement) the “Plan of Distribution” in substantially the form attached hereto
as Annex A. The Company shall use its commercially reasonable efforts to cause
the Registration Statement to be declared effective or otherwise to become
effective under the Securities Act as soon as possible but, in any event, no
later than the Effectiveness Date, and shall use its commercially reasonable
efforts to keep the Registration Statement continuously effective under the
Securities Act until the registration rights under this Agreement terminate in
accordance with Section 2(b) (the “Effectiveness Period”). In addition, the
Company shall, promptly and from time to time, file such additional Registration
Statements to cover resales of any Registrable Securities which are not
registered for resale pursuant to a pre-existing Registration Statement no later
than the Filing Date with respect thereto, and shall use its commercially
reasonable efforts to cause such Registration Statement to be declared effective
or otherwise to become effective under the Securities Act as soon as practicable
after the applicable Filing Date but, in any event, no later than the applicable
Effectiveness Date, and shall use its commercially reasonable efforts to keep
the Registration Statement continuously effective under the Securities Act at
all times during the Effectiveness Period. Notwithstanding anything to the
contrary in this Section 2(a), upon notice to the Holders, the Company may
suspend the use or the effectiveness of the Registration Statement, or extend
the time period in which it is required to file the Registration Statement, for
up to 30 days in the aggregate, in any 12-month period (a “Suspension Period”)
if the Board of Directors of the Company determines that there is a valid
business purpose for suspension of the Registration Statement. In the event the
Company exercises its rights under the preceding sentence, the Holders agree to
suspend, immediately upon their receipt of the notice referred to above, their
use of the Prospectus relating to such Registration Statement in connection with
any sale or offer to sell Registrable Securities. The Company shall promptly
notify the Holders when the Registration Statement may once again be used or is
effective.
 
3
 

--------------------------------------------------------------------------------

 

     (b) The registration rights granted under this Section 2 shall
automatically terminate as of the date and time at which all of the Registrable
Securities are Freely Tradable.
 
     3. Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:
 
     (a) Not less than five Trading Days prior to the filing of a Registration
Statement or any related Prospectus or any amendment or supplement thereto, the
Company shall furnish to the Holders copies of all such documents proposed to be
filed, which documents (other than those incorporated by reference) will be
subject to the review of such Holders. Except as required by law, the Company
shall not file a Registration Statement or any such Prospectus or any amendments
or supplements thereto to which the Electing Holders shall reasonably object in
good faith.
 
     (b) Use commercially reasonable efforts to (i) prepare and file with the
Commission such amendments, including post-effective amendments, to each
Registration Statement and the Prospectus used in connection therewith as may be
necessary to keep such Registration Statement continuously effective as to the
applicable Registrable Securities for its Effectiveness Period and prepare and
file with the Commission such additional Registration Statements in order to
register for resale under the Securities Act all of the Registrable Securities;
(ii) cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424; and (iii) respond as promptly as reasonably possible, and in any event
within ten Trading Days, to any comments received from the Commission with
respect to each Registration Statement or any amendment thereto and, as promptly
as reasonably possible provide the Holders true and complete copies of all
correspondence from and to the Commission relating to such Registration
Statement that pertains to the Holders as Selling Stockholders but not any
comments that would result in the disclosure to the Holders of material and
non-public information concerning the Company.
 
     (c) Comply in all material respects with the provisions of the Securities
Act and the Exchange Act with respect to the Registration Statements and the
disposition of all Registrable Securities covered by each Registration
Statement.
 
     (d) Notify the Holders as promptly as reasonably possible (and, in the case
of (i)(A) below, not less than three Trading Days prior to such filing) and (if
requested by any such Person) confirm such notice in writing no later than one
Trading Day following the day: (i)(A) when a Prospectus or any Prospectus
supplement or post-effective amendment to a Registration Statement is proposed
to be filed; (B) when the Commission notifies the Company whether there will be
a “review” of such Registration Statement and whenever the Commission comments
in writing on such Registration Statement (in which case the Company shall
provide true and complete copies thereof and all written responses thereto to
each of the Holders that pertain to the Holders as a Selling Stockholder or to
the Plan of Distribution, but not information which the Company believes would
constitute material and non-public information); and (C) with respect to each
Registration Statement or any post-effective amendment, when the same has been
declared effective; (ii) of any request by the Commission or any other Federal
or state governmental authority for amendments or supplements to a Registration
Statement or Prospectus or for additional information that pertains to the
Holders as Selling Stockholders or the Plan of Distribution; (iii) of the
issuance by the Commission of any stop order suspending the effectiveness of a
Registration Statement covering any or all of the Registrable Securities or the
initiation of any Proceedings for that purpose; (iv) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of any event or passage of time that makes
the financial statements included in a Registration Statement ineligible for
inclusion therein or any statement made in such Registration Statement or
Prospectus or any document incorporated or deemed to be incorporated therein by
reference untrue in any material respect or that requires any revisions to such
Registration Statement, Prospectus or other documents so that, in the case of
such Registration Statement or the Prospectus, as the case may be, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading.
 
4
 

--------------------------------------------------------------------------------

 

     (e) Use its commercially reasonable efforts to avoid the issuance of, or,
if issued, obtain the withdrawal of (i) any order suspending the effectiveness
of a Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, at the earliest practicable moment.
 
     (f) Furnish to each Holder, without charge, at least one conformed copy of
each Registration Statement and each amendment thereto and all exhibits to the
extent requested by such Person (including those incorporated by reference)
promptly after the filing of such documents with the Commission; provided, that
the Company shall have no obligation to provide any document pursuant to this
clause that is available on the EDGAR system.
 
     (g) Promptly deliver to each Holder, without charge, as many copies of each
Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.
 
     (h) Prior to any public offering of Registrable Securities, use its
commercially reasonable efforts to register or qualify or cooperate with the
selling Holders in connection with the registration or qualification (or
exemption from such registration or qualification) of such Registrable
Securities for offer and sale under the securities or Blue Sky laws of those
jurisdictions within the United States as any Holder reasonably requests in
writing to keep each such registration or qualification (or exemption therefrom)
effective during the Effectiveness Period and to do any and all other acts or
things necessary or advisable to enable the disposition in such jurisdictions of
the Registrable Securities covered by the Registration Statements; provided,
that the Company shall not be required to qualify generally to do business in
any jurisdiction where it is not then so qualified or subject the Company to any
material tax in any such jurisdiction where it is not then so subject.
 
     (i) Cooperate with the Holders to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be delivered to
a transferee pursuant to the Registration Statements, which certificates shall
be free, to the extent permitted by the Purchase Agreement, of all restrictive
legends, and to enable such Registrable Securities to be in such denominations
and registered in such names as any such Holders may request. In connection
therewith, if required by the Company’s transfer agent, the Company shall
promptly after the effectiveness of the Registration Statement cause an opinion
of counsel as to the effectiveness of the Registration Statement to be delivered
to and maintained with its transfer agent, together with any other
authorizations, certificates and directions required by the transfer agent which
authorize and direct the transfer agent to issue such Registrable Securities
without legend upon sale by the holder of such shares of Registrable Securities
under the Registration Statement.
 
5
 

--------------------------------------------------------------------------------

 

     (j) Upon the occurrence of any event contemplated by Section 3(d)(v), as
promptly as reasonably possible, prepare a supplement or amendment, including a
post-effective amendment, if required by applicable law, to the affected
Registration Statements or a supplement to the related Prospectus or any
document incorporated or deemed to be incorporated therein by reference, and
file any other required document so that, as thereafter delivered, no
Registration Statement nor any Prospectus will contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading.
 
     (k) In connection with filing any Registration Statement, the Company may
require each selling Holder to furnish to the Company a certified statement as
to the securities of the Company (including shares of Common Stock and Preferred
Stock) beneficially owned by such Holder and any Affiliate thereof; provided,
however, the Purchaser shall not be required to furnish such statement in
connection with the initial Registration Statement if the Purchaser owns all of
the outstanding Preferred Stock as of the initial Filing Date.
 
     (l) In the event the Holders seek to complete an underwritten offering, for
a reasonable period prior to the filing of any Registration Statement, and
throughout the Effectiveness Period, make available upon reasonable notice at
the Company’s principal place of business or such other reasonable place for
inspection by the Holders (and the managing underwriter or underwriters selected
in accordance with Section 3(m)), such financial and other information and books
and records of the Company, and cause the officers, employees, counsel and
independent certified public accountants of the Company to respond to such
inquiries, as shall be reasonably necessary (and in the case of counsel, not
violate an attorney-client privilege, in such counsel’s reasonable belief), in
the judgment of legal counsel to the Holders (and legal counsel for such
managing underwriter or underwriters), to conduct a reasonable investigation
within the meaning of Section 11 of the Securities Act; provided, however, that
the foregoing inspection and information gathering on behalf of the Holders (and
any managing underwriter or underwriters) shall be conducted by legal counsel to
the Holders (and legal counsel to such managing underwriter or underwriters);
and provided further that each such party shall be required to maintain in
confidence and not to disclose to any other Person any information or records
reasonably designated by the Company as being confidential, until such time as
(A) such information becomes a matter of public record (whether by virtue of its
inclusion in the Registration Statement or in any other manner other than
through the release of such information by any Person afforded access to such
information pursuant hereto), or (B) such Person shall be required so to
disclose such information pursuant to a subpoena or order of any court or other
governmental agency or body having jurisdiction over the matter (subject to the
requirements of such order, and only after such Person shall have given the
Company prompt prior written notice of such requirement).
 
     (m) The Holders may distribute the Registrable Securities by means of an
underwritten offering; provided that (a) the Electing Holders provide written
notice to the Company of their intention to distribute Registrable Securities by
means of an underwritten offering, (b) the managing underwriter or underwriters
thereof shall be designated by the Electing Holders (provided, however, that
such designated managing underwriter or underwriters shall be reasonably
acceptable to the Company), (c) each Holder participating in such underwritten
offering agrees to sell such Holder’s Registrable Securities on the basis
provided in any underwriting arrangements approved by the persons entitled
selecting the managing underwriter or underwriters hereunder and (d) each Holder
participating in such underwritten offering completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements. The Company hereby agrees with each Holder that, in connection
with any underwritten offering in accordance with the terms hereof, it will
negotiate in good faith and execute all indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, including using all commercially reasonable efforts to procure
customary legal opinions and auditor “comfort” letters.
 
6
 

--------------------------------------------------------------------------------

 

     4. Registration Expenses. All fees and expenses incident to the Company’s
performance of or compliance with its obligations under this Agreement
(excluding any underwriting discounts and selling commissions, but including all
legal fees and expenses of one legal counsel to the Holders) shall be borne by
the Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement. The fees and expenses referred to in the foregoing
sentence shall include, without limitation, (i) all registration and filing fees
(including, without limitation, fees and expenses (A) with respect to filings
required to be made with the Trading Market, and (B) in compliance with
applicable state securities or Blue Sky laws), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement. In addition, the Company shall be responsible for all of its
internal expenses incurred in connection with the consummation of the
transactions contemplated by this Agreement (including, without limitation, all
salaries and expenses of its officers and employees performing legal or
accounting duties), the expense of any annual audit and the fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange as required hereunder.
 
     5. Indemnification.
 
     (a) Indemnification by the Company. The Company shall, notwithstanding any
termination of this Agreement, indemnify and hold harmless each Holder and each
underwriter, broker-dealer or selling agent, if any, which facilitates the
disposition of Registrable Securities, the officers, directors, agents,
partners, members, stockholders and employees of each of them, each Person who
controls any such Holder, underwriter, broker-dealer or selling agent (within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act) and the officers, directors, agents and employees of each such controlling
Person, to the fullest extent permitted by applicable law, from and against any
and all losses, claims, damages, liabilities, costs (including, without
limitation, reasonable costs of preparation and reasonable attorneys’ fees) and
expenses (collectively, “Losses”), as incurred, arising out of or relating to
any untrue or alleged untrue statement of a material fact contained in any
Registration Statement, any Prospectus or any form of prospectus (including,
without limitation, any “issuer free writing prospectus” as defined in Rule 433)
or in any amendment or supplement thereto or in any preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus (including, without
limitation, any “issuer free writing prospectus” as defined in Rule 433) or
supplement thereto, in light of the circumstances under which they were made)
not misleading, except to the extent, but only to the extent, that such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Holder, underwriter, broker-dealer or
selling agent furnished in writing to the Company by such Person expressly for
use therein pursuant to Section 3(k). The Company shall notify the Holders
promptly of the institution, threat or assertion of any Proceeding of which the
Company is aware in connection with the transactions contemplated by this
Agreement.
 
     (b) Indemnification by Holders. Each Holder shall, notwithstanding any
termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable law, from and against all Losses, as incurred, arising solely out of
or based solely upon any untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus (including,
without limitation, any “issuer free writing prospectus” as defined in Rule
433), or in any amendment or supplement thereto, or arising solely out of or
based solely upon any omission of a material fact required to be stated therein
or necessary to make the statements therein (in the case of any Prospectus, or
any form of prospectus (including, without limitation, any “issuer free writing
prospectus” as defined in Rule 433) or supplement thereto, in light of the
circumstances under which they were made) not misleading to the extent, but only
to the extent, that such untrue statements or omissions are based solely upon
information regarding such Holder furnished in writing to the Company by such
Holder expressly for use therein. In no event shall the liability of any selling
Holder hereunder be greater in amount than the dollar amount of the net proceeds
received by such Holder upon the sale of the Registrable Securities giving rise
to such indemnification obligation.
 
7
 

--------------------------------------------------------------------------------

 

     (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that it shall be finally determined by a court
of competent jurisdiction (which determination is not subject to appeal or
further review) that such failure shall have proximately and materially
adversely prejudiced the Indemnifying Party.
 
     An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (1) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (2) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding and to employ counsel reasonably
satisfactory to such Indemnified Party in any such Proceeding; or (3) the named
parties to any such Proceeding (including any impleaded parties) include both
such Indemnified Party and the Indemnifying Party, and such Indemnified Party
shall have been advised by counsel that a conflict of interest is likely to
exist if the same counsel were to represent such Indemnified Party and the
Indemnifying Party (in which case, if such Indemnified Party notifies the
Indemnifying Party in writing that it elects to employ separate counsel at the
expense of the Indemnifying Party, the Indemnifying Party shall not have the
right to assume the defense thereof and such counsel shall be at the expense of
the Indemnifying Party); provided that the Indemnifying Party shall not be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.
 
     All fees and expenses of the Indemnified Party (including reasonable fees
and expenses to the extent incurred in connection with investigating or
preparing to defend such Proceeding in a manner not inconsistent with this
Section) shall be paid to the Indemnified Party, as incurred, promptly upon
receipt of written notice thereof to the Indemnifying Party (regardless of
whether it is ultimately determined that an Indemnified Party is not entitled to
indemnification hereunder; provided that the Indemnifying Party may require such
Indemnified Party to undertake to reimburse all such fees and expenses to the
extent it is finally judicially determined that such Indemnified Party is not
entitled to indemnification hereunder).
 
     (d) Contribution. If a claim for indemnification under Section 5(a) or 5(b)
is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 5(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.
 
8
 

--------------------------------------------------------------------------------

 

     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 5(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
notwithstanding the provisions of this Section 5(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.
 
     The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Purchase Agreement.
 
     6. Facilitation of Sales Pursuant to Rule 144. To the extent it shall be
required to do so under the Exchange Act, the Company shall timely file the
reports required to be filed by it under the Exchange Act or the Securities Act
(including the reports under Sections 13 and 15(d) of the Exchange Act referred
to in subparagraph (c)(1) of Rule 144), and shall take such further action as
any Holder may reasonably request, all to the extent required from time to time
to enable the Holders to sell Registrable Securities without registration under
the Securities Act within the limitations of the exemption provided by Rule 144.
Upon the request of any Holder in connection with that holder’s sale pursuant to
Rule 144, the Company shall deliver to such Holder a written statement as to
whether it has complied with such requirements.
 
     7. Miscellaneous
 
     (a) Remedies. In the event of a breach by the Company or by a Holder, of
any of their obligations under this Agreement, each Holder or the Company, as
the case may be, in addition to being entitled to exercise all rights granted by
law and under this Agreement, including recovery of damages, will be entitled to
specific performance of its rights under this Agreement. The Company and each
Holder agree that monetary damages would not provide adequate compensation for
any losses incurred by reason of a breach by it of any of the provisions of this
Agreement and hereby further agrees that, in the event of any action for
specific performance in respect of such breach, it shall waive the defense that
a remedy at law would be adequate.
 
     (b) Compliance. Each Holder covenants and agrees that it will comply with
the prospectus delivery requirements of the Securities Act as applicable to it
in connection with sales of Registrable Securities pursuant to the Registration
Statement.
 
     (c) Discontinued Disposition. Each Holder agrees by its acquisition of such
Registrable Securities that, upon receipt of a notice from the Company of the
occurrence of any event of the kind described in Section 3(d), such Holder shall
forthwith discontinue disposition of such Registrable Securities under the
Registration Statement until such Holder’s receipt of the copies of the
supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing by the Company that the use of the applicable Prospectus may
be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement. The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.
 
     (d) Amendments and Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed by the Company and the Electing
Holders. The Company shall provide prior notice to all Holders of any proposed
waiver or amendment. No waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right.
 
9
 

--------------------------------------------------------------------------------

 

     (e) Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile or electronic mail as
specified in this Section prior to 5:00 p.m. (New York time) on a Business Day,
(ii) the Business Day after the date of transmission, if such notice or
communication is delivered via facsimile or electronic mail as specified in this
Agreement later than 5:00 p.m. (New York time) on any date and earlier than
11:59 p.m. (New York time) on such date, (iii) the Business Day following the
date of mailing, if sent by nationally recognized overnight courier service, or
(iv) upon actual receipt by the party to whom such notice is required to be
given. The address for such notices and communications shall be as follows:
 

           If to the Company:       Unify Corporation       1420 Rocky Ridge
Drive, Suite 380       Roseville, CA 95661-2875       Attn: Todd Wille, Chief
Executive Officer       Facsimile No.: (916) 218-4378           With a copy to:
  DLA Piper LLP (US)       400 Capitol Mall, Suite 2400       Sacramento, CA
95814       Attn: Gilles Attia       Facsimile No.: (916) 930-3201       If to
the Purchaser:   BlueLine Partners, L.L.C.       319 Diablo Road, Suite 200    
  Danville, CA 94526       Attention: Scott Shuda       Facsimile: (925)
934-7520           With a copy to:   Kutak Rock LLP       1650 Farnam Street    
  Omaha, NE 68102       Attention: James Creigh, Esq.       Facsimile: (402)
346-1148           If to any other Person   To the address of such Holder as it
  who is then the   appears in the stock transfer books   registered Holder   of
the Company


or such other address as may be designated in writing hereafter, in the same
manner, by such Person.
 
     (f) Successors and Assigns. This Agreement shall inure to the benefit of
and be binding upon the successors and permitted assigns of each of the parties
and shall inure to the benefit of each Holder. The Company may not assign its
rights or obligations hereunder without the prior written consent of the
Electing Holders.
 
     (g) Execution and Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and, all of which taken together shall constitute one and the same
Agreement. In the event that any signature is delivered by facsimile or
electronic mail transmission, such signature shall create a valid binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such signature delivered
by facsimile or electronic mail transmission were the original thereof.
 
10
 

--------------------------------------------------------------------------------

 

     (h) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
principles of conflicts of laws thereof.
 
     (i) Submission to Jurisdiction. The Company and the Purchaser each
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the courts of the State of California sitting in
Sacramento County and of the United States District Court of the Central
District of California, and any appellate court from any thereof, in any action
or proceeding arising out of or relating to this Agreement, or for the
recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such California State court
or, to the fullest extent permitted by applicable law, in such federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.
 
     (j) Waiver of Venue. The parties hereto each irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, (i)
any objection that it may now or hereafter have to the laying of venue of any
action or proceeding arising out of or relating to this Agreement in any court
referred to in Section 7(i) and (ii) the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
 
     (k) Cumulative Remedies. The remedies provided herein are cumulative and
not exclusive of any remedies provided by law.
 
     (l) Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their reasonable efforts to find and employ an alternative means to achieve the
same or substantially the same result as that contemplated by such term,
provision, covenant or restriction. It is hereby stipulated and declared to be
the intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.
 
     (m) Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto pertaining to the subject matter hereof, and
supersedes all other prior agreements and understandings, both written and oral,
between the parties, with respect to the subject matter hereof.
 
     (n) Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
11
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.
 

  UNIFY CORPORATION           By /s/ Todd Wille   Name:   Todd Wille   Title:
Chief Executive Officer

 

 
SIGNATURE PAGE TO UNIFY CORPORATION
REGISTRATION RIGHTS AGREEMENT
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties have executed this Registration Rights
Agreement as of the date first written above.
 

 
BLUELINE PARTNERS, L.L.C.
          By /s/ Scott Shuda   Name:   Scott Shuda   Title: Managing Director

 
 
 
SIGNATURE PAGE TO UNIFY CORPORATION
REGISTRATION RIGHTS AGREEMENT
 
2
 

--------------------------------------------------------------------------------

 

ANNEX A
 
PLAN OF DISTRIBUTION
 
     The Selling Stockholders and any of their pledgees, donees, transferees,
assignees or other successors-in-interest may, from time to time, sell, transfer
or otherwise dispose of any or all of their shares of Common Stock (“Shares”) or
interests in Shares on any stock exchange, market or trading facility on which
the Shares are traded or in private transactions. These dispositions may be at
fixed prices, at prevailing market prices at the time of sale, at prices related
to the prevailing market price, at varying prices determined at the time of
sale, or at negotiated prices. The Selling Stockholders may use one or more of
the following methods when disposing of the Shares or interests therein:
 * ordinary brokerage transactions and transactions in which the broker-dealer
   solicits purchasers;
    
 * block trades in which the broker-dealer will attempt to sell the Shares as
   agent but may position and resell a portion of the block as principal to
   facilitate the transaction;
    
 * purchases by a broker-dealer as principal and resale by the broker-dealer for
   its account;
    
 * an exchange distribution in accordance with the rules of the applicable
   exchange;
    
 * privately negotiated transactions;
    
 * through the writing or settlement of options or other hedging transactions,
   whether through an options exchange or otherwise;
    
 * broker-dealers may agree with the Selling Stockholders to sell a specified
   number of such Shares at a stipulated price per share;
    
 * a combination of any such methods of disposition; and
    
 * any other method permitted pursuant to applicable law.

     The Selling Stockholders may also sell Shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
 
     Broker-dealers engaged by the Selling Stockholders may arrange for other
broker-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the Selling Stockholders (or, if any broker-dealer acts as
agent for the purchaser of Shares, from the purchaser) in amounts to be
negotiated. The Selling Stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved.
 
     The Selling Stockholders may from time to time pledge or grant a security
interest in some or all of the Shares owned by them and, if they default in the
performance of their secured obligations, the pledgees or secured parties may
offer and sell Shares from time to time under this prospectus, or under an
amendment to this prospectus under Rule 424(b)(3) or other applicable provision
of the Securities Act of 1933 amending the list of selling stockholders to
include the pledgee, transferee or other successors in interest as selling
stockholders under this prospectus.
 
     Upon the Company being notified in writing by a Selling Stockholder that
any material arrangement has been entered into with a broker-dealer for the sale
of Shares through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Stockholder and of
the participating broker-dealer(s), (ii) the number of Shares involved, (iii)
the price at which such Shares were sold, (iv) the commissions paid or discounts
or concessions allowed to such broker-dealer(s), where applicable, (v) that such
broker-dealer(s) did not conduct any investigation to verify the information set
out or incorporated by reference in this prospectus, and (vi) other facts
material to the transaction. In addition, upon the Company being notified in
writing by a Selling Stockholder that a donee or pledge intends to sell more
than 500 Shares, a supplement to this prospectus will be filed if then required
in accordance with applicable securities law.
 
3
 

--------------------------------------------------------------------------------

 

     The Selling Stockholders also may transfer the Shares in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.
 
     The Company has advised the Selling Stockholders that they are required to
comply with Regulation promulgated under the Securities and Exchange Act during
such time as they may be engaged in a distribution of the Shares. The foregoing
may affect the marketability of the Shares.
 
     The Company is required to pay all fees and expenses incident to the
registration of the Shares. The Company has agreed to indemnify the Selling
Stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act or otherwise.
 
     The Company has agreed with the Selling Stockholders to keep the
registration statement of which this prospectus constitutes a part effective
until such time as all of the securities covered by this prospectus (i) have
been disposed of pursuant to and in accordance with the registration statement
or in compliance with Rule 144 of the Securities Act or (ii) are eligible to be
sold by the holder thereof without any volume or manner of sale restrictions
pursuant to Rule 144 under the Securities Act, bear no legend restricting the
transfer thereof and bear an unrestricted CUSIP number (if held in global form).
 
4
 

--------------------------------------------------------------------------------

 

 
 
 
 
 
 
DISCLOSURE SCHEDULE
 
of
 
UNIFY CORPORATION
a Delaware Corporation
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

INTRODUCTION
 
     Please refer to the Securities Purchase Agreement, dated as of June 30,
2011, (the “Agreement”), among Unify Corporation, a Delaware corporation (the
“Company”), and each of the investors whose signatures appear on the signature
pages thereto (each an “Investor”). This Disclosure Schedule, representing the
Disclosure Schedule called for under the Agreement (including any attachments
referred to herein, the “Disclosure Schedule”), is being delivered with, and
forms a part of, the Agreement. Any terms defined in the Agreement shall have
the same meaning when used in this Disclosure Schedule as when used in the
Agreement, unless the context otherwise requires. Notwithstanding any material
qualifications in any of the Company’s representations, warranties, covenants
and agreements in the Agreement, for administrative ease, certain items have
been included herein which are not considered by the Company to be material to
the business, assets, or results of operations of the Company. The inclusion of
any item hereunder shall not be an admission by the Company that such item is
material to the business, assets (including intangible assets), financial
condition or results of operations of the Company, nor shall it be deemed an
admission of any obligations or liability to any third party. Disclosures made
under the heading of one section shall be deemed to have been made under any
other section hereof to the extent that it is reasonably apparent from such
disclosure that it applies to another section. Where the terms of a contract or
other disclosure item have been summarized or described in this Disclosure
Schedule, that summary or description does not purport to be a complete
statement of the material terms of that document. The headings contained in this
Disclosure Schedule are for reference purposes only and shall not affect in any
way the meaning or interpretation of this Disclosure Schedule.
 
1
 

--------------------------------------------------------------------------------

 

Schedule 3.1(a) – Subsidiaries
 
     The ownership of the shares of Unify Corporation France S.A. (“Unify
France”) is as follows:
 

Shareholder Name   # Shares ***     ***   ***     ***   ***     ***   ***    
*** 1 ***     ***   ***     ***   ***     ***        TOTAL # OF SHARES       
48,080            

     The Company’s shares of Unify International (US) Corporation, CipherSoft
Inc. (“CipherSoft”), Strategic Office Solutions Inc. (“Daegis”), Gupta
Technologies, GmbH, AXS-One Inc. (“AXS-One”) and Unify France (collectively, the
“Subsidiaries”) are subject to a security interest in favor of Hercules
Technology II, L.P. (“Hercules”), pursuant to that certain Loan and Security
Agreement, dated as of June 29, 2010 (the “Hercules Loan Agreement”). The
Company intends to repay all amounts owing under the Hercules Loan Agreement and
release Hercules’ security interest on the shares of the Subsidiaries shortly
following the Closing.
 
     Shortly following the Closing, the Company intends to enter a Credit
Agreement with Wells Fargo Capital Finance, LLC (“Wells Fargo”), as agent and
certain lenders named therein (the “Wells Fargo Loan Agreement”), pursuant to
which Wells Fargo will be granted a security interest in certain of the shares
of the Subsidiaries held by the Company.
 
 
 
 
 
 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
 
2
 

--------------------------------------------------------------------------------

 

Schedule 3.1(b) – Organization and Qualification
 
     ***
 
 
 
 
 
 
 
 
 
 
 
[***] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.
 
3
 

--------------------------------------------------------------------------------

 

Schedule 3.1(g) – Capitalization
 
     The Company’s current capitalization is as follows:
 

# of Common Shares Authorized 40,000,000                 # of Preferred Shares
Authorized 7,931,370*             # of Common Shares Outstanding     14,599,977
        # of Preferred Shares Outstanding     0         # of Warrants to
Purchase Common Stock - Hercules     718,860 # of Warrants to Purchase Common
Stock - Special Situations Funds     447,462 # of Warrants to Purchase Common
Stock - ComVest Capital LLC     167,944 # of Warrants to Purchase Common Stock -
Iroquis Master Fund     10,720 Total # of Warrant Shares     1,344,986        
Options Outstanding for Employees and Directors     2,529,829


* Includes 2,016,667 authorized shares designated Series G Preferred Stock, none
of which are issued and outstanding
 
     Each of the warrants listed above contains anti-dilution or price
adjustment provisions.
 
4
 

--------------------------------------------------------------------------------

 

Schedule 3.1(h) – SEC Reports; Financial Statements
 
     On February 15, 2011, the Audit Committee of the Board of Directors of the
Company, after consultation with Company management and the Company’s auditors,
Grant Thornton LLP, concluded that the Company’s audited financial statements as
of and for the year ended April 30, 2010, and each of the unaudited financial
statements for the interim periods ended July 31, 2009, October 31, 2009,
January 31, 2010, July 31, 2010 and October 31, 2010, did not properly account
for the following items and, as a result, should not be relied upon. The
Company’s restatement of its financials is included in the SEC Reports.
 
     The Company did not timely file the results of its annual meeting, held on
April 8, 2010, for which the Company lost the ability to file an S-3 for a
period of one year following May 25, 2010.
 
     This Agreement, the Registration Rights Agreement and the Wells Fargo Loan
Agreement are not included in the SEC Reports.
 
     The Company’s request for confidential treatment of the schedules in the
Hercules Loan Agreement has not yet been determined by the SEC.
 
5
 

--------------------------------------------------------------------------------

 

Schedule 3.1(i) – Press Releases
 
     The Company’s earnings releases for the periods referenced in Schedule
3.1(h) hereof were not accurate.
 
 
 
 
 
6
 

--------------------------------------------------------------------------------

 

Schedule 3.1(k) – Material Changes
 
     Reference is made to the Wells Fargo Loan Agreement described in Schedule
3.1(a) hereof.
 
     Reference is made to the disclosures regarding the Company’s restatement of
its financials described in Schedule 3.1(h) hereof.
 
     The Company anticipates that there will be an impairment of goodwill and
intangible assets related to CipherSoft and AXS-One in the aggregate amount of
approximately $16.4 million for the tax year ending April 30, 2010.
 
7
 

--------------------------------------------------------------------------------

 

Schedule 3.1(r) – Title to Assets
 
     The Company’s assets are subject to a Lien in favor of Hercules under the
Hercules Loan Agreement, which will be terminated and replaced by a Lien in
favor of Wells Fargo under the Wells Fargo Loan Agreement shortly following the
Closing.
 
     The Company is subject to the following specific liens:
 

Lender Description CIT Technology Fin Serv. Inc. Lien on furniture (office
cubicles) at the Roseville, CA facility. OneSource Financial Corp. Lien on
computer equipment. Bank of the West Lien on computer equipment.


     Borrower has executed a Master Lease Agreement, dated as of March 21, 2011,
with EMC Corporation for servers, pursuant to which EMC will have a lien on such
servers. Borrower has not yet accepted delivery of the services, and Borrower
expects the lease to become effective on or about the Closing Date.
 
     Certain of Borrower’s source code is subject to escrow agreements with Iron
Mountain, Escrow Tech and NCC Group.
 
8
 

--------------------------------------------------------------------------------

 

Schedule 3.1(v) – Transactions with Affiliates and Employees
 
     Timothy Bacci is a member of the Company’s Board of Directors and is a
principal with BlueLine Partners, L.L.C.
 
     Pursuant to the definitive agreements entered into in connection with the
Company’s acquisition of Daegis in 2010, Kurt Jensen, a former Daegis
stockholder and a current Company employee, received a substantial number of
shares of Company Common Stock as consideration.
 
9
 

--------------------------------------------------------------------------------